Exhibit 10.1
 
Settlement Agreement
 
This Settlement Agreement (“Settlement Agreement”) is made and entered effective
as of the 22nd day of May, 2009 (the “Effective Date”) by and between Network-1
Security Solutions, Inc. (“Network-1”) and NETGEAR, Inc. (“NETGEAR”).
 
In this Settlement Agreement Network-1 and NETGEAR are sometimes referred to,
respectively, as “the Party” or, collectively, as “the Parties.
 
Background
 
(a)           Network-1 and NETGEAR are currently engaged in a dispute and are
litigants in a civil action pending in the United States District Court for the
Eastern District of Texas entitled Network-1 Security Solutions, Inc. v. Cisco
Systems, Inc., et. al, Case No. 6-08 CV-030 (“the Pending Litigation”);
 
(b)           The Parties to this Settlement Agreement recognize the uncertainty
of outcome of disputed, complex litigation such as the Pending Litigation as
well as the extended period of time that it could take to resolve matters
through litigation, and independently concluded that their respective interests
would be best served by compromising and thereby terminating and concluding the
Pending Litigation and all disputes between them;
 
Now, therefore, the Parties to this Settlement Agreement mutually agree and
contract with each other, for good and reciprocal consideration given and
received, as follows:







--------------------------------------------------------------------------------


1.   Notice of Dismissal.
 
Within five business days of the timely payment made pursuant to Section 4.1 of
the Nonexclusive Patent License Agreement in the form attached to this
Settlement Agreement as Exhibit B (“License Agreement”), Network-1 will file a
Notice of Dismissal with Prejudice of NETGEAR with the United States District
Court for the Eastern District of Texas in the form attached to this Settlement
Agreement as Exhibit A.


2.   Releases.
 
(a)           Effective upon the timely payment made pursuant to Section 4.1 of
the License Agreement, Network-1 hereby releases and discharges (i) NETGEAR,
(ii) NETGEAR’s Subsidiaries (as defined in the License Agreement), (iii) (but
only insofar as they were or are acting in their capacities as such) its
attorneys, employees, stockholders, directors, officers, and agents, and (iv),
NETGEAR’s customers and distributors, but only to the extent that they are using
or distributing NETGEAR’s Licensed Products (as defined in the License
Agreement), from any and all manner of action or actions, cause or causes of
action, in law or in equity, known or unknown, from the beginning of time to the
date of this Settlement Agreement, which arises out of the Pending Litigation,
PROVIDED, however, that this release and discharge shall not apply to the
obligations, rights, and privileges created by this Settlement Agreement.
 
(b)           Effective upon the execution of this Agreement, NETGEAR hereby
releases and discharges (i) Network-1, and (ii) (but only insofar as they were
or are acting in their capacities as such) its attorneys, employees,
shareholders, directors, officers, and agents from any and all manner of action
or actions, cause or causes of action, in law or
 
2

--------------------------------------------------------------------------------


in equity, known or unknown, from the beginning of time to the date of this
Settlement Agreement, which arises out of the Pending Litigation, PROVIDED,
however, that this release and discharge shall not apply to the obligations,
rights, and privileges created by this Settlement Agreement.


3.   License Agreement.
 
Upon the execution of this Settlement Agreement, Network-1 and NETGEAR will
execute a Nonexclusive Patent License Agreement in the form attached to this
Settlement Agreement as Exhibit B.


4.   Miscellaneous.
 
(a)           This Settlement Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
(b)           Any action, suit, or proceeding brought by a party to this
Settlement Agreement shall be brought only in New York courts in New York County
or in California Courts in Santa Clara County, at complainant’s
option.  Network-1 and NETGEAR hereby irrevocably submit to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York or any court of the State of New York located in the County of
New York, and to the United States District Court for the Northern District of
California or any court of the State of California located in County of Santa
Clara, in respect of any action, suit or proceeding brought by Network-1 or
NETGEAR to enforce this Settlement Agreement (and waive any objection based on
forum non convenience or any other objection to venue); provided, however, that
such
 
3

--------------------------------------------------------------------------------


consent to jurisdiction is solely for the purpose referred to in this Section
and shall not be deemed to be a general submission to the jurisdiction of said
courts or in the State of New York or California other than for such purpose and
shall not apply with respect to, or be deemed to indicate the intent of any
party to this Settlement Agreement with respect to, any action brought by or
against any person(s) each of whom is not a party to this Settlement Agreement.
 
(c)           The invalidity or unenforceability of any provision of this
Settlement Agreement shall not affect the validity or enforceability of any
other provision.
 
(d)           Network-1 and NETGEAR have had all desired counsel, legal and
otherwise, in entering into this Settlement Agreement, and do so in accordance
with their own free acts and deeds.
 
(e)           Any and all notices, consents, or demands permitted or required to
be made or given under this Settlement Agreement shall be in writing, signed by
the individual giving such notice, consent, or demand and shall be delivered
personally, sent by facsimile, or sent by registered or certified mail, return
receipt requested, to the other party at its address set forth below:
 
 
 
To Licensor:
Network-1 Security Solutions, Inc.
445 Park Avenue, Suite 1018
New York, NY 10022
Attention:  Corey M. Horowitz, Chairman and CEO
Telephone:  (212) 829-5770
Facsimile:  (212) 829-5771

 
 
With a copy to:
Baker Hostetler LLP
45 Rockefeller Plaza
New York, NY 10111
Attention:  Victor Siber

 
4

--------------------------------------------------------------------------------


 
 
Telephone:  (212) 589-4696
Facsimile:  (212) 589-4201

 
 
To Licensee:
NETGEAR Inc.
350 East Plumeria Drive
San Jose, California 95134-1911
Attention:  Andrew Kim, V.P. of Legal & Corporate
Development and Company Secretary
Telephone: (408) 907-8000
Facsimile: (408) 907-8097

 
 
With a copy to:
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA  94304
Attention:  Jamie DiBoise
Telephone: (650) 493-9300
Facsimile: (650) 493-6811

 
(f)           Unless otherwise set forth in this Settlement Agreement or as
provided in the attached Exhibits, the provisions of this Settlement Agreement
including all Exhibits shall be binding on, and inure to the benefit of, the
respective successors and assigns or partial assigns of the Parties, and, in any
event, shall continue to be binding on the Parties.
 
(g)           Each Party warrants and represents that it has not assigned,
transferred, hypothecated, or purported to assign, transfer, or hypothecate to
any person or entity not a party hereto, the whole or any part or portion of its
claims or rights which constitute matters released or discharged pursuant to
this Settlement Agreement.
 
(h)           This Settlement Agreement may be executed in separate
counterparts, each of which shall be considered an original but all of which
shall constitute one agreement.
 
(i)           This Settlement Agreement and the corresponding Exhibits,
including the dismissal (Exhibit A) and Nonexclusive Patent License Agreement
(Exhibit B) constitute
 
5

--------------------------------------------------------------------------------


the entire agreement between the parties with respect to the subject matter of
this Agreement and supersede any prior or contemporaneous negotiations,
understandings, agreements, commitments, or representations by or between the
Parties, written or oral, with respect to the subject matter of this Settlement
Agreement.
 
(j)           Each party acknowledges that it has cooperated fully in the
drafting and preparation of this Settlement Agreement (including all Exhibits),
and that no rule of construction may be used to construe this Settlement
Agreement against any party by virtue of that party’s role in the drafting of
this Settlement Agreement.
 
(k)           No amendment of any provision of this Settlement Agreement shall
be valid unless the same shall be in writing and signed by each of the Parties.
 
(l)           This Settlement Agreement is not confidential.


IN WITNESS WHEREOF, each of the Parties has caused two original copies of this
Settlement Agreement to be executed on its behalf by its duly authorized
officer.
 
 
Network-1 Security Solutions, Inc.
 
By:  /s/ Corey M. Horowitz

--------------------------------------------------------------------------------

Duly Authorized
 
Title:   Chairman & CEO

--------------------------------------------------------------------------------

 
Date:   May 27, 2009

--------------------------------------------------------------------------------

NETGEAR, Inc.
 
By:  /s/ Andrew Kim

--------------------------------------------------------------------------------

Duly Authorized
 
Title:   VP, Legal & Corp. Div.

--------------------------------------------------------------------------------

 
Date:   May 26, 2009

--------------------------------------------------------------------------------


 
6

--------------------------------------------------------------------------------


Exhibit B
 
NONEXCLUSIVE PATENT LICENSE AGREEMENT
 
THIS agreement (“Agreement”) made and entered into and effective as of April 1,
2009, is by and between Network-1 Security Solutions, Inc., a Delaware
corporation (the “Licensor”), and NETGEAR, Inc., a Delaware corporation, (the
“Licensee”).
 
WHEREAS, Licensor is the beneficial owner of United States Patent No. 6,218,930
(the “‘930 Patent”);
 
WHEREAS, on June 18, 2008, Licensor commenced an industry-wide “Special
Licensing Program” for the ‘930 Patent to vendors of Power over Ethernet
equipment.  The Special Licensing Program was of limited duration and was being
implemented on an industry-wide basis to offer discounted running royalty rates
and exceptions to Licensor’s standard current licensing terms and conditions
relating to the ‘930 Patent to PoE vendors who are “early adopters” and enter
into license agreements without delay and to avoid litigation and higher
royalties;
 
WHEREAS, Licensor agreed to offer, for a limited time, the terms of the Special
Licensing Program to defendants, including Licensee, in the litigation Network-1
Security Solutions, Inc. v. Cisco, Inc. et. al, Case No. 6:08-cv-00030, pending
in the United States District Court for the Eastern District of Texas, Tyler
Division;
 
WHEREAS, Licensee and its Subsidiaries desire to obtain a royalty-bearing,
non-exclusive, license under the ‘930 Patent, and Licensor is willing to grant
Licensee and its Subsidiaries such license subject to the terms and conditions
of this Agreement;
 
NOW, THEREFORE, in consideration of the promises and covenants in this
agreement, the parties agree as follows:
 
1  
Definitions.

 
1.1  
“Adverse Ruling” means a holding, by a final judgment of a court of competent
jurisdiction (including the International Trade Commission), that (a) none of
the claims of the Licensed Patent adjudicated by the court are valid, or (b) the
Licensed Patent is unenforceable such that it could not be enforced against
Licensee, or (c) the Licensor is estopped or enjoined from asserting the
Licensed Patent against Licensee.  The term “Adverse Ruling” shall also
encompass a final order by the U.S. Patent & Trademark Office that at least
claims 1, 2, 6, and 9 of the Licensed Patent are invalid.

 
1.2  
“Effective Date” of this Agreement shall mean the date first written above.

 
1.3  
“Expiration Date” means the date on which the Licensed Patent shall expire.

 
1.4  
“Have Made” means the right to purchase a Licensed Product from a third party
(e.g., suppliers and vendors) and/or have a third party make a Licensed Product
in whole or in part for the use by and/or sale or transfer by Licensee or its
Subsidiaries, where the third party operates under the license grant to Licensee
and its Subsidiaries for providing Licensed Products to Licensee and/or a
Subsidiary of Licensee and for no other purpose.

 
7

--------------------------------------------------------------------------------


1.5  
“Licensed Patent” means the ‘930 Patent and any continuations,
continuations-in-part, re-issues, re-examinations, and divisionals of the ‘930
Patent, and all patents and applications claiming priority from the ‘930 Patent,
or from which priority is claimed.

 
1.6  
“Licensed PSE” refers to a PSE product made, used, offered for sale, or sold
within the United States or imported into the United States prior to the
Expiration Date.  As used in this Agreement, “Licensed PSE” shall not encompass
any apparatus, device, equipment or product that exclusively uses Spare Pairs to
transmit operating power.

 
1.7  
“Licensed PD” refers to a PD product made, used, offered for sale, or sold
within the United States or imported into the United States prior to the
Expiration Date.  As used in this Agreement, “Licensed PD” shall not encompass
any apparatus, device, equipment or product that exclusively uses Spare Pairs to
receive operating power.

 
1.8  
“Licensed Product” means any Licensed PSE product or any Licensed PD product.  A
list of current Licensed Products as of the Effective Date includes the products
set forth in Exhibit 1.

 
1.9  
“Power over Ethernet” or “PoE” means the technology used to deliver electrical
power over Ethernet network cabling for the purpose of supplying operating power
to devices connected to an Ethernet network.

 
1.10  
“Powered Device” or “PD” means any apparatus, device, equipment, or product that
receives or is capable of receiving (but not sending) power from PSEs in a PoE
system.

 
1.11  
“Power Sourcing Equipment” or “PSE” means any fixed configuration (i.e., stand
alone and non-expandable) product that supplies power to PDs in a PoE system,
including, but not limited to, products complying with IEEE Standards 802.3af
and 802.3at.

 
1.12  
“Sales Price” in any quarter, means, with respect to any Licensed Product sold
by Licensee (or any of its Subsidiaries) on an arms-length basis to a party that
is not a Subsidiary of Licensee, the “Average Sales Price” (which is calculated
as the total sum of the “Extended Prices” actually invoiced during a quarter,
substantially in the form of the representative invoice attached to this
Agreement as Exhibit 3, for such product divided by the number of units of such
product sold during such quarter).

 
1.13  
“Spare Pairs” means the set of wires in a twisted pair cable not used for
transporting data in an Ethernet network segment.

 
1.14  
“Subsidiary” means as to Licensee (Licensor has no Subsidiaries) an entity of
which shares of stock having voting power to elect a majority of the Board of
Directors or other managers of such entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by the Licensee.

 
1.15  
“Third Party Licensed Products” means any PD or PSE product of a third party
that is made, used, offered for sale, or sold within the United States or
imported into the United States that is licensed by Licensor and covered under a
license between Licensor and the third party.

 
2  
License Grant.

 
8

--------------------------------------------------------------------------------


2.1  
Upon the timely payment of the initial licensing fee set forth in Section 4.1,
Licensor grants to the Licensee and its Subsidiaries a personal, non-exclusive,
non-transferable, royalty bearing license under the Licensed Patent (i) to make,
use, lease, sell, offer for sale, import, design, Have Made, and otherwise
transfer Licensed Products, including the right to procure or produce components
for Licensed Products, (ii) to practice any method or process involved in the
manufacture of Licensed Products, and (iii) to practice any method or process
involved in the use or other integration into a system or network of Licensed
Products.  To the extent that any Licensed Product is sold or otherwise
transferred by Licensee or its Subsidiaries to distributors, resellers, channel
partners, retailers, customers, and other “arm’s length” customers and/or end
users, and any other third parties involved in distributing, selling, or using
Licensee’s Licensed Products, the license granted under this Section shall
encompass such parties for such Licensed Products, but only to the extent that
the Licensed Products distributed, sold, or used are licensed under this
Agreement and subject to the royalty payment under Section 4.2 below.  To the
extent that a third party is operating under the Have Made rights granted under
this Section, the license granted under this Section shall encompass said third
party, but only as to such third party’s sales of Licensed Products to Licensee
or any Subsidiaries and other licensed conduct for Licensee and its Subsidiaries
contemplated in this Section, and not for sales to other parties.

 
2.2  
If the Licensee, its Subsidiaries, or its or their successors initiate any
action to challenge, directly or indirectly through their acting officers,
directors, employees, representatives, or agents acting at Licensee’s direction,
the infringement or validity of the Licensed Patent, or assist or cooperate in
any action, related to the non-infringement or invalidity of the Licensed Patent
or any declaratory judgment action under the Patent Act of the United States,
title 35, United States Code, the Declaratory Judgment Act, title 28, United
States Code, or otherwise (unless the Licensee is required to do so pursuant to
any applicable law, regulation, judicial or administrative order or decree, or
request by other regulatory organization having authority pursuant to the law;
provided, however, that in such case the Licensee gives Licensor or its
Subsidiaries reasonable advance notice that it is required to do so (so as to
afford Licensor a reasonable opportunity to appear, object, and obtain
appropriate relief regarding such requirement)) the Licensee shall pay a royalty
rate of five percent (5%) of the Sales Price of Licensed Products (in lieu of
the royalties owed under Section 4.2) with respect to all royalties payable
after the date Licensee (or its Subsidiaries or successors) initiate any such
action.  This Section shall not apply if Licensee, its Subsidiaries, or their
successors initiate such action in response to any litigation, assertion, or
claim for infringement of the Licensed Patent brought by Licensor (or any other
party who owns rights to the Licensed Patent) against Licensee, a Subsidiary of
Licensee, or another party with respect products licensed under this Agreement.

 
2.3  
Licensee acknowledges that except for the licenses granted in section 2.1 above,
no further licenses are granted.

 
2.4  
All rights not expressly granted by Licensor are expressly reserved.  Nothing in
this Agreement shall be construed as a right to use or sell Licensed Products in
a manner which conveys or purports to convey whether explicitly, by principles
of implied license, or otherwise, any rights to any third party user or
purchaser of Licensed Product, under the Licensed Patent, to combine the
Licensed Products with any other product (not licensed under Section 2.1) where
the right applies specifically to the combination of the Licensed Product and
other product and not to the Licensed Product itself.

 
9

--------------------------------------------------------------------------------


2.5  
Licensee acknowledges that, this Agreement grants no rights to combine Licensed
PSE products with PD products not licensed by Licensor or to combine Licensed PD
products with PSE products not licensed by Licensor.

 
3  
Third Party Patents and Limitations on Liability.

 
3.1  
Licensor hereby represents and warrants that:  (a) it has the authority to enter
into this Agreement and grant the license under Section 2.1; (b) this Agreement
is valid and binding and enforceable in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency, bankruptcy
reorganization, or similar laws affecting creditors rights generally; (c) it has
all right, title and interest in and to the Licensed Patent; (d) there are no
patents or patent applications or foreign counterparts related to the Licensed
Patent, nor does Licensor own any patent or patent application claiming or
disclosing any PoE technology except the Licensed Patent; and (e) Licensor has
no Subsidiaries.  Licensor makes no warranty or representation that practicing
the technology covered by the license granted to Licensee under Section 2.1 will
not infringe any patent or patents of any country which is or are owned by any
party or parties other than Licensor.  The obligations of Licensee to Licensor
shall be in no way affected and no obligation of any character of Licensor to
Licensee shall be created by the fact that practicing the technology covered by
the license granted in Section 2.1 infringes the patent rights of others.

 
3.2  
Except as expressly set forth above in Section 3.1, Licensor makes no warranty,
whether express or implied, including warranties of merchantability or of
fitness for a particular purpose.  Under no circumstances shall Licensor be
liable for incidental, consequential, or other damages from alleged negligence,
breach or warranty, strict liability, tort, contract, or any other legal theory
arising out of the use or handling of the Licensed Product.

 
4  
Consideration, Royalty Payments, and Royalty Reporting.

 
4.1  
In connection with the Special Licensing Program, Licensor has agreed to offer
Licensee an “early adopter” reduced royalty rate and to reduce its license
initiation fees, which are based on Licensee’s past sales of PSEs and PDs, to
three hundred fifty thousand dollars ($350,000) which shall be paid within five
business days of the Effective Date.

 
4.2  
In further consideration of the license granted in this Agreement, Licensee
agrees to pay Licensor for each Licensed Product sold by Licensee to a third
party a royalty of one point seven percent (1.7%) of the Sales Price  for each
Licensed PSE and a royalty of two percent (2%) of the Sales Price for each
Licensed PD (“Royalty Rate”).  If Licensor grants a license to any other
licensee with a lower applicable Royalty Rate, (where such applicable Royalty
Rate is either (i) contained in a royalty bearing license, or (ii) underlying
the calculation of the amount of a paid up license), Licensee shall be entitled
to obtain the benefit of such lower applicable Royalty Rate upon the effective
date of such other license, provided however, that Licensee, is able to and
agrees to assume all of the material financial and non-financial terms and
conditions of the license agreement executed between such other licensee and
Licensor (other than terms relating exclusively to payment for past
infringement).  Licensor agrees to keep books and records, including other
license agreements, adequate to accurately determine the material terms and
conditions of any other licenses of the Licensed Patent.  Licensor shall retain
such books and records for at least three (3) years after the delivery of any
royalty reports.  Licensee shall have the right, no more than twice per calendar
year, to have an independent certified

 
10

--------------------------------------------------------------------------------


 
public accountant inspect all relevant books and records of Licensor on thirty
(30) days’ prior written notice and during regular business hours to inspect any
relevant agreements.  Such independent certified public accountant shall be
selected by the auditing party and shall be reasonably acceptable to the other
party.  The auditor shall enter into an appropriate nondisclosure agreement with
the audited party and any necessary third parties, and shall disclose no more
information than is reasonably necessary to complete the audit.  Should (a) a
lower applicable Royalty Rate be discovered as the result of an audit, and (b)
the Licensee enters an amended license agreement in which it assumes all of the
material financial and non-financial terms and conditions of the license
agreement executed between the other licensee and Licensor as set forth above,
Licensor (i) shall credit the difference to Licensee, or (ii) Licensee shall set
off the difference against future royalty payments together with interest at the
compounded annual Prime Rate as reflected in The Wall Street Journal, between
the royalties that were actually paid by Licensor and the royalties that would
have been paid by the Licensor had the Licensor agreed to the terms of the
license agreement executed between the other licensee and Licensor as of the
effective date of the other license agreement  Licensor shall also reimburse
Licensee for the reasonable cost of the audit.

 
4.3  
Only one royalty will be paid for the sale of any given Licensed Product subject
to royalty in this Agreement.  Royalties for sales of Licensed Products shall be
net of returns, including without limitation returns for warranty defects and
stock rotation, but only to the extent (i) Licensee credits or refunds the
customer returning Licensed Products an amount equal to or less than the amount
originally invoiced for the Licensed Products, and (ii) the Licensed Products
were initially sold after the Effective Date.  Licensee will not owe any royalty
payment for Third Party Licensed Products sold by Licensee or under Licensee’s
brand.  For the avoidance of doubt, for royalty calculation purposes, any resale
of a returned product shall be treated as a new sale to the extent the resale
brings to Licensee or to a Licensee Subsidiary an additional selling price not
already accounted for by Licensee and its Subsidiaries through the initial sale
of that product.

 
4.4  
Licensee shall make all payments to Licensor in performance of any obligation of
Licensee defined in this Agreement in United States Dollars by bank wire to the
following account:

 
Network-1 Security Solutions, Inc.
Bank of America (formerly Fleet)
60 Hempstead Ave
West Hempstead, New York 11552
Swift code BOFAUS3N
ABA # 021000322
A/C # 9492142646


Licensor may, in its discretion, provide Licensee with written notice of
alternative methods of payment.  The amounts paid in consideration for this
non-exclusive license is not intended to reflect either a reasonable royalty or
an established royalty and is entered into in recognition of Licensee being the
first defendant in the litigation entitled Network-1 Security Solutions, Inc. v.
Cisco Systems, Inc., et. al, Case No. 6-08 CV-030 (currently pending in the
Eastern District of Texas) to enter into a license.
 
11

--------------------------------------------------------------------------------


4.5  
Licensee shall make running royalty payments within thirty (30) days after the
end of each calendar quarter (“Royalty Period”) during which any Licensed
Product subject to royalty in this Agreement was sold.  Royalties shall be
calculated in the currency in which sales are made and, in the case of sales
made in currency other than United States Dollars, the equivalent amount of the
United States Dollars for any royalties payable hereunder will be determined on
the basis of the rate of exchange quoted by The Wall Street Journal as of the
due date of the royalty payment (in the event that The Wall Street Journal
quotes more than one rate of exchange that day, Licensee shall select any one of
those rates).  Royalties shall be submitted with a royalty report (“Royalty
Report”), in the form of Exhibit 2, showing all Licensed Products sold by
Licensee in the immediately preceding Licensee fiscal quarter.  The Royalty
Report shall be certified by the Licensee setting forth the amount and
calculation of the royalties for the reported period regardless of whether or
not any payment is due.  The Royalty Report will include all Licensed Products
sold by Licensee during the reporting fiscal quarter, including Licensed
Products that are not on Exhibit 1 but were subsequently sold by Licensee.

 
4.6  
Licensee assumes responsibility for any payment due but not made by any
Subsidiary.

 
4.7  
Irrespective of any ruling of a court, administrative body, or arbitral
tribunal, no royalties paid by Licensee shall be subject to refund except for
overpayments made in error and identified by Licensee within six (6) months of
actual or constructive notice of such erroneous payment, whichever is
later.  Any refund that Licensee may be entitled to pursuant to this Agreement
shall be taken as a credit in a subsequent Royalty Report; provided, however
that if no further royalties are due under this Agreement, Licensee shall
receive a refund instead of a credit.  Such refunds shall be made to Licensee
within thirty (30) days of notice.

 
4.8  
No further royalties shall be due under Section 4.2 in the event of an Adverse
Ruling.  Licensor shall provide Licensee with written notice of an Adverse
Ruling as soon as reasonably practicable.  In the event that the Adverse Ruling
is overturned, including by way of a ruling of the United States Court of
Appeals for the Federal Circuit, or other higher court of competent
jurisdiction, the obligations to pay royalties will be reinstated and the
royalties that were not paid during the period before the Adverse Ruling was
overturned shall be paid by Licensee with interest at the Prime Rate as
reflected in The Wall Street Journal as of the date the Adverse Ruling is
overturned.

 
4.9  
In the event a third party’s PoE products (e.g., PSEs or PDs) are found not to
infringe the Licensed Patent by a court of competent jurisdiction (including the
International Trade Commission) (“Non-Infringement Finding”), Licensee may
provide notice to Licensor that such finding could result in terminating
Licensee’s obligation to pay royalties under the Agreement, and Licensee may
provide notice to Licensor that it intends to cease making royalty payments for
Licensed Products of comparable physical structure, with respect to the claims
of the Licensed Patent, to the PoE products found not to infringe the Licensed
Patent.  A Non-Infringement Finding arises if, for example, a court finds that a
third party’s PoE product (i) fails to meet the limitations of all asserted
claims not subject to an Adverse Ruling, (ii) is covered by an implied license,
(iii) is subject to patent exhaustion, and/or (iv) is subject to legal
estoppel.  Licensor shall provide Licensee with written notice of such
Non-Infringement Finding as soon as reasonably practicable.  If the parties
disagree with the effect the ruling has on Licensee’s obligation to pay
royalties under this Agreement, the parties may submit the issue of whether the
Non-Infringement Finding would be applicable to the Licensee’s Licensed Products
to a mutually agreed upon

 
12

--------------------------------------------------------------------------------


 
mediator with expertise in patent law for mediation followed, if necessary, by
binding arbitration before an arbitration panel pursuant to the rules of the
American Arbitration Association.  In the event that the arbitration panel makes
an award that the Non-Infringement Finding applies to Licensee or the Licensed
Products (“Arbitration Award”), then Licensee may cease making further royalty
payments for sales of the Licensed Product, provided, however, in the event that
(a) the Non-Infringement Finding is overturned by the United States Court of
Appeals for the Federal Circuit or other higher court of competent jurisdiction,
or (b) the Arbitration Award is overturned by a court of competent jurisdiction,
the obligations to pay royalties will be reinstated from the date of the earlier
of (a) or (b) above, with interest at the Prime Rate as reflected in The Wall
Street Journal as of the date of the earlier of (a) or (b), and this Agreement
will remain in full force and effect irrespective of any prior arbitration
ruling to the contrary.  Licensor will provide Licensee with written notice of
(a) above within thirty (30) days of its issuance.  All decisions and rulings of
the mediator or arbitration panel shall be held in confidence by Licensor and
Licensee and shall never be used as evidence in any other legal or
administrative proceeding.

 
4.10  
Payments when provided for in this Agreement shall, when overdue, bear interest
compounded monthly (prorated for periods of time less than one month) at an
annualized rate of five percent (5%) over the prime rate quoted by The Wall
Street Journal, on the date that the payment is due, for each month during the
delinquency.  If the amount of such charge exceeds the maximum permitted by law,
such charge shall be reduced to such maximum.

 
4.11  
Licensee shall keep books and records adequate to accurately determine the
payments due under this Agreement.  Licensee shall retain such books and records
for at least three (3) years after the delivery of the Royalty Report to which
they relate.  Licensor shall have the right, no more than twice per calendar
year, to have an independent certified public accountant inspect all relevant
books and records of the other party on thirty (30) days’ prior written notice
and during regular business hours to verify the reports and payments required to
be made pursuant to this Agreement.  Such independent certified public
accountant shall be selected by the auditing party and shall be reasonably
acceptable to the other party.  The auditor shall enter into an appropriate
nondisclosure agreement with the audited party and any necessary third parties,
and shall disclose no more information than is reasonably necessary to complete
the audit.  Should an underpayment in excess of five percent (5%) be discovered,
Licensee shall reimburse Licensor for the cost of the audit.  In any event,
Licensee shall promptly pay any underpayment together with interest at the
compounded annual Prime Rate as reflected in The Wall Street Journal on the last
day of each month during the period of the delinquency.

 
5  
Term and Termination.

 
5.1  
This Agreement will commence on the Effective Date and will remain in force and
effect until the Expiration Date, unless earlier terminated or in the event all
claims of the Licensed Patent are found to be invalid, or the Licensed Patent is
held unenforceable against Licensee, or if the Licensor is estopped or enjoined
from asserting the Licensed Patent against Licensee by a final non-appealable
order of a court of competent jurisdiction.  Other than as provided for in
Section 5.2, the parties to this Agreement may terminate this Agreement only by
mutual written agreement.

 
13

--------------------------------------------------------------------------------


5.2  
In the event a party to this Agreement breaches any provision of this Agreement
and fails to cure such breach within forty-five (45) days of receipt of written
notice of such breach, the other party to this Agreement may, in its sole
discretion, terminate the Agreement upon written notice to the other party.

 
5.3  
If Licensee fails to make royalty payments required by this Agreement and fails
to remedy such breach in accordance with Section 5.2, all remedial payments for
outstanding payments shall be calculated at a royalty rate of five percent (5%)
instead of the Royalty Rate set forth in Section 4.2.  The Royalty Rate set
forth in Section 4.2 will continue to apply after Licensee makes the remedial
payments.

 
5.4  
Termination of this Agreement by mutual written agreement of the parties to this
Agreement shall not, unless otherwise agreed by the parties, have the effect of
terminating, revoking, or withdrawing rights and obligations set forth in this
Agreement with respect to matters after the Effective Date and up through and
including the effective date of the termination.  Notwithstanding the foregoing,
the termination of this Agreement for any reason shall not terminate the license
granted in this Agreement for any Licensed Product sold or in the process of
being manufactured prior to the termination date so long as the applicable
royalty due with respect to such product has been paid by Licensee.

 
6  
Miscellaneous.

 
6.1  
If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under any present or future law, and if the rights or obligations
of any party to this Agreement  will not be materially and adversely affected
thereby, (i) such provision will be fully severable, (ii) this Agreement will be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never been part of this Agreement, and (iii) the remaining provisions of
this Agreement will remain in full force and effect and will not be affected by
the illegal, invalid, or unenforceable provision or by its severance from this
Agreement.

 
6.2
This Agreement may not be assigned by either party without the express prior
written consent of the other party, except in connection with a merger,
acquisition, reorganization, or sale of all or substantially all of such party’s
assets or equity (“Transaction”).  The license set forth in Section 2.1,
however, shall continue to cover and apply only to Licensed Products (which are
marketed, sold, and distributed under licenses granted in this Agreement) in
existence as of the effective date of the transaction, and any subsequent
updates, upgrades, enhancements, improvements to such products.  This Agreement
is binding upon and inures to the benefit of the parties hereto, and their
permitted assigns.  If the Licensee enters into any Transaction with another
entity, the other entity involved in the Transaction will not, under any
circumstances, be released for any of its past infringement of the Licensed
Patent as a result of the Transaction, whether or not the surviving entity is
licensed under Section 2.1 of this Agreement after the date of the transaction.

 
6.3  
If Licensor sells, transfers or exclusively licenses the Licensed Patent, or
grants any interest in the Licensed Patent (other than a non-exclusive license)
Licensor will provide notice of this license granted to Licensee and will ensure
the Licensed Patent remains subject to this Agreement.

 
6.4  
Except as specifically provided in Section 2.1, nothing expressed or implied in
this Agreement is intended or shall be construed to confer upon or give to any
party, other than

 
14

--------------------------------------------------------------------------------


 
the parties to this Agreement and their respective successors and permitted
assigns, any rights or remedies under or by reason of this Agreement.

 
6.5  
This Agreement may be executed in separate counterparts, each of which shall be
considered an original but all of which will constitute one agreement.

 
6.6  
This Agreement is not confidential.  Each party understands that following the
Effective Date, the other party may be required to file a Form 8-K with the SEC
that will include this Agreement as an exhibit.  Each party further understands
that the other party may be required to publicly disclose information pertaining
to this Agreement.

 

 
 
 

 
15

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties has caused two original copies of this
Agreement to be executed on its behalf by its duly authorized officer as of the
Effective Date.
 

 
NETWORK-1 SECURITY SOLUTIONS, INC.
         
 
By:
/s/ Corey M. Horowitz       Corey M. Horowitz       Chairman and Chief Executive
Officer          


 

 
NETGEAR, Inc.
         
 
By:
/s/ Andrew Kim       Andrew Kim       VP, Legal; Corp. Div.          


 
 

--------------------------------------------------------------------------------


EXHIBIT 1
 


 
LICENSED PRODUCTS (AS OF THE EFFECTIVE DATE) INCLUDE, BUT ARE NOT NECESSARILY
LIMITED TO:
 
·
ProSafe L3 Managed Stackable Switches (including FSM 7328PS-100NAS, FSM
7352PSNA, FSM 7326PNA)

 
·
ProSafe Smart Switches (including GS 724TP-100NAS, GS 748TP-100NAS, FS
728TP-100NAS, FS 752TPSNA, FS 726T PNA)

 
·
ProSafe Unmanaged Desktop Switches (including FS116PNA, FS108PNA)

 
·
ProSafe Smart Wireless Controller (including WFS709TP)

 
·
ProSafe Light Wireless Access Point (including WGL 102-100NAS)

 
·
ProSafe Dual Band Light Wireless Access Point (including WAGL 102)

 
·
ProSafe Wireless Access Point (including WG 302NA)

 
·
ProSafe 802.11n Dual Band Wireless Access Point (including WNDAP330-100NAS)

 



 

 

--------------------------------------------------------------------------------


EXHIBIT 2
 
ROYALTY REPORT
 
The undersigned official of Licensee is providing the following information to
Network-1 pursuant to the License Agreement dated May __, 2009 entered into
between Network-1 and Licensee.  All capitalized terms used in this Report have
the definitions ascribed to them in the Agreement.  This Report reflects the
Royalties payable by Licensee for the quarterly period ending _______________.
 


Licensed Product Model No., Name & Description
Units Sold
Returns
Calculation Of Royalties
 
 
 
 
 
   
Sales Price
 
Royalty %
Amount of Royalty
 
 
 
 
 
 
 
 
 
   




       
Due & Payable
Total Royalties
$________________



The undersigned hereby certifies the foregoing an accurate and complete record
of all royalties due and payable by Licensee for the period ___________.
 
Signature:                                                                           Date:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------




 

--------------------------------------------------------------------------------


EXHIBIT 3
 
REPRESENTATIVE INVOICE
 
Invoice [graphic_16474.jpg]
 

--------------------------------------------------------------------------------

